Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,196,412 (Cattell hereinafter).
In re claim 6, with reference to Figs. 1 and 3, Cattell discloses: A container comprising: a chamber (41) comprising a first open end (at mouth 121) and a first closed end (formed by plug 20); a mesh screen positioned at the first open end (at 19, see fig. 3); a first cap (18) positioned to close the first open end; an accessory chamber (42) comprising a second open end and a second closed end (see Fig. 1), wherein the first closed end is adjacent to the second closed end (both formed by plug 20), and wherein the first open end faces away from the second closed end (see Fig. 1); and a second cap (18) positioned to close the second open end, and further comprising: a single housing (12) defining the chamber and the accessory chamber; and a center plug (20) positioned within the single housing, between the first open end and the second open end, wherein the center plug defines the first closed end and the second closed end (see Fig. 1).


    PNG
    media_image1.png
    833
    468
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    302
    235
    media_image2.png
    Greyscale

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for gym chalk) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, 8, 10, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub no. 2010/0200438 (Davies hereinafter) in view of US Patent No. 7,819,267 (Kick hereinafter).
In re claim 1, with reference to Figs. 4 and 5, Davies discloses: A container comprising: a chamber comprising a first open end (shown closed by 22) and a first 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for gym chalk) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.

[AltContent: textbox (Accessory Chamber)][AltContent: textbox (Chamber)][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    797
    511
    media_image3.png
    Greyscale

Davies fails to disclose wherein a second cap is positioned to close the second open end.
However, with reference to Fig. 1, Kick discloses a perforated screen (19) for attachment to a container (3), including a first cap (23) for closing the container.


    PNG
    media_image4.png
    317
    491
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a first cap to close the perforated screen of Davies as taught by Kick for the purposes of allowing for selective opening and sealing of the contents of the chamber and to prevent ingress of ambient conditions into to the chamber.
In re claim 2, with reference to the Figs. noted above, Davies in view of Kick discloses the claimed invention including wherein the first cap comprises an annular body (threaded skirt of 22) supporting the mesh screen.
In re claims 3 and 4, with reference to the Figs. noted above, Davies in view of Kick discloses the claimed invention except wherein the first cap further comprises: a hinge; and a lid connected to the annular body with the hinge, wherein the first cap further comprises a spring operatively associated with a hinge to bias the lid into an open or a closed configuration.
However, with reference to Fig. 1, Kick discloses wherein the first cap (23) further comprises: a hinge (25); and a lid connected to the annular body with the hinge (portion of 23, with the exception of 25, is considered the hinge), wherein the first cap further comprises a spring operatively associated with a hinge to bias the lid into an open or a closed configuration (i.e. the “bow tie hinge” as known in the art which biases the lid open/closed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a spring activated hinge to connect the lid and annular body of Davies as further in view of Kick for the predictable purposes of allowing the lid to open out of the way to provide immediate access to contents, and to aide in securing the lid during closing.
In re claim 5, with reference to the Figs. noted above, Davies in view of Kick discloses the claimed invention including a threaded end piece (i.e. threaded skirt of 22) configured to be connected in threaded engagement with the chalk chamber, wherein the threaded end piece supports the mesh screen (screen is formed above the threaded skirt of 22, see fig. 5).
In re claim 7, with reference to the Figs. noted above, Davies in view of Kick discloses the claimed invention including a separable connection between the chalk chamber and the accessory chamber (at 18), permitting the chalk chamber to be disconnected from the accessory chamber (paragraphs 0023-0024).
In re claim 8, with reference to the Figs. noted above, Davies in view of Kick discloses the claimed invention including wherein the separable connection between the chalk chamber and the accessory chamber is a threaded connection (24).
In re claim 10, with reference to the Figs. noted above, Davies in view of Kick discloses the claimed invention including wherein the chalk chamber and the accessory chamber comprise corresponding circular cross-sections at the first closed end and at the second closed end (see Fig. 4, threads 24 require circular cross-sections).
In re claim 13, with reference to the Figs. noted above, Davies in view of Kick discloses: A method of dispensing comprising: providing a container comprising: a chamber comprising a first open end and a first closed end; a mesh screen positioned at the first open end; a first cap positioned to close the first open end; an accessory chamber comprising a second open end and a second closed end; wherein the first closed end is adjacent the second closed end, and wherein the first open end faces away from the second open end; and a second cap positioned to close the second open end; opening the first cap (as in re claim 1 above); dispensing through the mesh screen (moisture from a damp item in the chamber is passed through the screen); opening the second cap; and placing a personal item in the accessory chamber (paragraph 0027).
Davies in view of Kick fail to disclose wherein the container is specifically for holding and dispensing chalk.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the chamber in such as a fashion such as to place and dispense an known sports-related content (i.e. chalk) in the container designed for holding sports water bottles and other recreational items (Davies abstract).
In re claim 14, with reference to the Figs. noted above, Davies in view of Kick discloses the claimed invention including providing a removable mesh support supporting the mesh screen (annular body, as in re claim 2 above); removing the 
In re claim 17, with reference to the Figs. noted above, Davies in view of Kick discloses the claimed invention including wherein providing a separable connection between the chalk chamber and the accessory chamber (as in re claim 7 above); and separating the chalk chamber from the accessory chamber at the separable connection (paragraph 0027).
In re claim 18, with reference to the Figs. noted above, Davies in view of Kick discloses the claimed invention including wherein providing a threaded connection between the chalk chamber and the accessory chamber; and separating the chalk chamber from the accessory chamber by unthreading the threaded connection (as in re claim 8 above).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Kick as applied to claims 1 and 13 above, and further in view of US Patent No. 8,925,724 (Normand hereinafter).
In re claim 9, with reference to the Figs. noted above, Davies in view of Kick discloses the claimed invention except an attachment ring; and a clip connected to the attachment ring.
However, with reference to Fig. 1A, Normand discloses a container which includes an attachment ring (7A) with a clip (15A) attached thereto.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Davies in view of Kick to have included an 
In re claim 19, as applied in re claim 9 above, Davies in view of Kick and Normand discloses attaching the container to another structure (strap 10) with an attachment ring and clip attached to the container (as in re claim 9 above).

Claims 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Kick as applied to claims 1 and 14 above, and further in view of US Patent No. 4,756,424 (Schwartz hereinafter).
In re claims 11 and 12, with reference to the Figs. noted above, Davies in view of Kick discloses the claimed invention except a removable cartridge sized to fit within the chamber, and wherein the cartridge comprises a bottle and a removable lid.
However, with reference to Fig. 2, Schwartz discloses a chambered container (10) wherein a cartridge (40/42) is sized to fit within a chamber of the container and includes a bottle (40) and a lid (42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the cartridge of Schwartz with the container of Davies in view of Kick for the purposes of facilitating storage and/or transport of multiple items in the chamber and prevent contamination of the item(s) in the chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the bottle of a common material in the art of portable storage such as transparent plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its MPEP 2144.07. Please note that in the instant application, paragraph 0045 applicant has not disclosed any criticality for the claimed limitations.
In re claims 15 and 16, with reference to the figs. noted above, Davies in view of Kick and Schwartz disclose wherein the step of placing an item into the chamber comprises placing a cartridge into the chalk chamber, and providing the cartridge as a transparent plastic bottle and a removable bottle lid (as in re claims 11 and 12 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733